                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


Basil A. Perry,

                       Plaintiff,     Case No. 19-cv-11784

v.                                    Judith E. Levy
                                      United States District Judge
Asad Farah, et al.,
                                      Mag. Judge David R. Grand
                       Defendant.

________________________________/

       OPINION AND ORDER OF SUMMARY DISMISSAL

     This is a pro se civil rights case brought pursuant to 42 U.S.C. §

1983. Michigan parolee Basil A. Perry (“Plaintiff”), currently residing in

Jamaica, challenges the validity of his state criminal proceedings and

time in state custody. Plaintiff was convicted of four counts of third-

degree criminal sexual conduct and one count of child sexually abusive

material or activity, following a jury trial in the Monroe County Circuit

Court. He was sentenced as a third habitual offender to concurrent terms

of 10 to 30 years imprisonment and 10 to 40 years imprisonment on those

convictions on April 27, 2006. Plaintiff was released on parole on August

30, 2018, with a supervision discharge date of August 30, 2020. See
Offender Profile, Michigan Department of Corrections (“MDOC”)

Offender        Tracking       Information        System        (“OTIS”),

http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=261718.

Plaintiff names criminal defense attorneys, Asad Farah and John Landis,

probation officer Jeff Finley, and witness Ann Redding, as the defendants

in this action and seeks monetary damages and other relief. The Court

has granted Plaintiff leave to proceed without prepayment of the filing

fee. For the reasons set forth below, the civil rights complaint must be

dismissed, and an appeal cannot be taken in good faith.

  I.     Legal Standard

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court

is required to dismiss a complaint brought in forma pauperis—without

prepayment of fees—before service on a defendant if the action is

frivolous or malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief against a defendant who is immune

from such relief. 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The

Court is similarly required to dismiss a complaint seeking redress

against government entities, officers, and employees which it finds to be

frivolous or malicious, fails to state a claim upon which relief may be


                                    2
granted, or seeks monetary relief from a defendant who is immune from

such relief. 28 U.S.C. § 1915A. A complaint is frivolous if it lacks an

arguable basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25,

31 (1992); Neitzke v. Williams, 490 U.S. 319, 325 (1989).

     A civil rights complaint brought without the assistance of counsel

is to be construed liberally. Haines v. Kerner, 404 U.S. 519, 520–21

(1972). Nonetheless, Federal Rule of Civil Procedure 8(a) requires that a

complaint set forth “a short and plain statement of the claim showing

that the pleader is entitled to relief,” as well as “a demand for the relief

sought.” Fed. R. Civ. P. 8(a)(2), (3). While plaintiff is not required to

include “detailed” factual allegations, his complaint must include more

than a bare assertion of legal principles or conclusions. Id. Rule 8

“demands more than an unadorned, the defendant-unlawfully-harmed

me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading

that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S.

at 555).

     To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that:

(1) he or she was deprived of a right, privilege, or immunity secured by


                                     3
the Federal Constitution or laws of the United States; and (2) the

deprivation was caused by a person acting under color of state law. Harris

v. Circleville, 583 F.3d 356, 364 (6th Cir. 2009).

  II.     Analysis

        Plaintiff challenges the validity of his state criminal convictions in

his civil rights complaint, essentially alleging that his criminal defense

attorneys failed to properly represent him, that the probation officer

failed to properly communicate with him and the court, and that the

witness lied at trial. A claim under § 1983 is an appropriate remedy for a

state prisoner challenging a condition of imprisonment, Preiser v.

Rodriguez, 411 U.S. 475, 499 (1973), not the validity of continued

confinement. Heck v. Humphrey, 512 U.S. 477, 486–87 (1994). This holds

true regardless of the relief sought by the plaintiff. Id. at 487–89. Heck

and other Supreme Court cases, when “taken together, indicate that a

state prisoner’s § 1983 action is barred (absent prior invalidation) – no

matter the relief sought (damages or equitable relief), no matter the

target of the prisoner’s suit (state conduct leading to conviction or

internal prison proceedings) – if success in that action would necessarily




                                       4
demonstrate the invalidity of confinement or its duration.”1 Wilkinson v.

Dotson, 544 U.S. 74, 81–82 (2005).

      Plaintiff’s claims concern the validity of his state criminal

proceedings and the basis for his prior imprisonment and current parole

status. Consequently, success in this action would demonstrate the

invalidity of his convictions and his continued status on parole and is

therefore barred by Heck.

      Plaintiff’s claims against defendants Farah and Landis, his

criminal defense attorneys, must also be dismissed because they are not

state actors subject to suit under 42 U.S.C. § 1983. It is well-settled that

appointed and retained attorneys performing traditional functions as

defense counsel do not act “under color of state law” and are not state

actors subject to suit under § 1983. Polk Co. v. Dodson, 454 U.S. 312, 318,

325 (1981); Elrod v. Michigan Supreme Ct., 104 F. App’x 506, 508 (6th




      1 Challenges to criminal convictions and confinement are properly brought as
a habeas petition under 28 U.S.C. § 2254. Plaintiff has already brought a habeas
petition challenging the convictions at issue. The Court denied his petition on
February 27, 2014. Perry v. Woods, No. 2:12-CV-10885, 2014 U.S. Dist. LEXIS 25002
(E.D. Mich. Feb. 27, 2014) (Hood, J.). Had plaintiff brought this action as a habeas
petition, it would be barred as a successive petition. See 28 U.S.C. § 2244(b).
                                         5
Cir. 2004). Plaintiff’s complaint against defendants Farah and Landis

must therefore be dismissed for this reason, as well.

     Plaintiff’s claims against defendant Redding are similarly subject

to dismissal. Defendant Redding is a private citizen, not a state actor,

who testified at trial. Consequently, she is not subject to suit under §

1983. Plaintiff’s complaint against defendant Redding must be dismissed

for this reason, as well.

  III. Conclusion

     For the reasons set forth above, plaintiff’s civil rights complaint is

barred by Heck and must be dismiss. In addition, defendants Farah,

Landis, and Redding are not state actors subject to suit under 42 U.S.C.

§ 1983. Accordingly, the Court hereby DISMISSES the complaint.

     Moreover, the Court also concludes that an appeal from this order

cannot be taken in good faith. See 28 U.S.C. § 1915(a)(3).

     IT IS SO ORDERED.

Dated: July 11, 2019                    s/Judith E. Levy
     Ann Arbor, Michigan                JUDITH E. LEVY
                                        United States District Judge




                                    6
                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 11, 2019.
                                      s/Shawna Burns
                                      SHAWNA BURNS
                                      Case Manager




                                  7
